Exhibit 99.1 NEWS RELEASE For Immediate Release December 23, 2008 Chesapeake Corporation Reaches Agreement With Lenders to Extend Forbearance Amendment RICHMOND, Va. Chesapeake Corporation (OTCBB:CSKE.PK) today announced that it has reached agreement with the required lenders on its $250-million Senior Secured Credit Facility on an amendment and extension to December 30, 2008 of their forbearance agreement.Under the amendment, the lenders have agreed that they will continue to forbear from exercising their rights and remedies against the corporation and its subsidiaries in respect of (i) existing financial condition covenant defaults and (ii) the corporation’s failure to pay the interest payment that was due on November 15, 2008, to the holders of its 10-3/8% Senior Subordinated Notes (the “Subordinated Note Holders”) under the
